Citation Nr: 1411910	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinea pedis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record (in Virtual VA).  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for submission of additional evidence; no such evidence was received. 

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's tinnitus is related to his exposure to noise trauma in service.

2. During the January 2014 Board hearing, the Veteran's representative withdrew his appeal seeking service connection for tinea pedis; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for tinea pedis; the Board has no further jurisdiction to consider an appeal on that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  However, given the Veteran's expression of intent to withdraw his appeal seeking service connection for tinea pedis, and because this decision grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on the issues decided (as any notice or duty to assist omission is harmless).  

Tinnitus

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus. 

On VA audiology consultation in January 2009 it was noted that the Veteran did not report tinnitus.  

In a statement received in December 2010, the Veteran related he was exposed to acoustic trauma while working as a metalsmith in service, that he has been experiencing tinnitus since discharge from service.   

In a statement received in January 2011, the Veteran's wife stated he was experiencing tinnitus when she met him in the early 1950s.  

On July 2011 VA audiological evaluation, the Veteran reported he was experiencing tinnitus bilaterally.  The examiner found the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss; she did not opine whether it is directly related to his service.  She noted that his STRs do not note complaints of tinnitus, and that he did not report tinnitus on January 2009 audiology consultation.  

In a letter received in July 2012, a private physician, Dr. Brammer, noted that the Veteran experiences tinnitus and commented "it is highly likely that [the Veteran's exposure to acoustic trauma in service] contributed considerably" to the onset of tinnitus.  

At the January 2014 hearing before the undersigned, the Veteran testified he was exposed to acoustic trauma in service in his duties as a metalworker (without hearing protection).  He stated the earliest he remembered hearing ringing in his ears is in the early 1950s.  He did not recall denying on January 2010 VA audiology consultation that he had tinnitus. 

Legal Criteria and Analysis

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran was a metalsmith in service; it may reasonably be conceded that he was exposed to hazardous noise levels in service.   As tinnitus is a disability capable of lay observation, and has been reported by the Veteran and acknowledged by VA, it is also shown that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What remains necessary to establish service connection for the tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The Veteran reports he began experiencing tinnitus about the time of his discharge from service, and that it has persisted since.  He is competent to report experiencing tinnitus.  His statements, to include in testimony at the January 2014 Board hearing, are considered forthright and credible.  The Board finds the Veteran's explanation that he did not report not experiencing tinnitus on VA audiological consultation to not be inconsistent with the factual record.  The consultation report notes only that tinnitus was not reported; it does not indicate that the Veteran affirmatively denied tinnitus.  Furthermore, the statement from his wife in January 2011 corroborates that he has experienced tinnitus since at least the 1950s.  The Board finds no reason to question the credibility of her recollections.  

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are found to be credible.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted. 

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

The Veteran's representative indicated during the January 2104 Board hearing that he was withdrawing his appeal seeking service connection for tinea pedis.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking service connection for tinnitus is granted.

The appeal seeking service connection for tinea pedis is dismissed. 


REMAND

The Veteran claims that he acquired bilateral hearing loss as a result of exposure to noise trauma during his active duty service.  As was noted above, it is not in dispute that he was exposed to some level of noise trauma in service. On VA audiological evaluation in July 2011, he was found to have bilateral sensorineural hearing loss (SNHL).  The examiner, who reviewed the Veteran's record, found the Veteran's hearing loss was not at least likely as not caused by or a result of an event in military service.  She explained that the Veteran's entrance and separation examinations showed normal hearing bilaterally.  However, she incorrectly noted that he served in the Army in 1965.  She also incorrectly noted that the Veteran reported his hearing loss had its onset 10 years prior the January 2009 audiology consultation when he actually reported that his hearing loss began more than 10 years prior.  

In a letter received in July 2012, Dr. Brammer noted that the Veteran has bilateral SNHL; summarized the Veteran's service history (noting his exposure to acoustic trauma therein); and opined "it is highly likely that [the Veteran's exposure to acoustic trauma in service] contributed considerably to the onset of his hearing loss."  

Both of the above-cited opinions are inadequate for rating purposes.  The VA examiner premised her opinion on an inaccurate history; Dr. Brammer's opinion is conclusory/without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Consequently, further development of medical evidence (a remand to secure an adequate medical nexus opinion) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral SNHL.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's military occupation involved exposure to hazardous noise levels.  Upon review of the record and interview and examination of the Veteran the examiner should provide an opinion that responds to:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as indicated.  If it is determined that the hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

2. The RO should then review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


